Citation Nr: 1815770	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-26 948	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for headaches.

2.  Whether new and material evidence has been received to reopen the claim for service connection for patellofemoral syndrome of the right knee.

3.  Whether new and material evidence has been received to reopen the claim for service connection for patellofemoral syndrome of the left knee.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a right knee disorder, claimed as patellofemoral syndrome, to include as secondary to service-connected degenerative disc disease and right and left lower extremity sciatica.

6.  Entitlement to service connection for a left knee disorder, claimed as patellofemoral syndrome, to include as secondary to service-connected degenerative disc disease and right and left lower extremity sciatica.

7.  Entitlement to service connection for cervical spine disorder.

8.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of L5-S1, prior to June 12, 2015, and in excess of 20 percent from June 12, 2015.

9.  Entitlement to a rating in excess of 10 percent for sciatica of the right lower extremity.

10.  Entitlement to a rating in excess of 10 percent for sciatica of the left lower extremity.

11.  Whether the Veteran's daughter R.B. is a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in New Orleans, Louisiana.  Jurisdiction was subsequently transferred to the RO in Lincoln, Nebraska.

In October 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The service-connection claim for a bilateral knee condition was initially denied in a January 2009 rating decision.  In a March 2009 rating decision, the RO denied service connection for patellofemoral syndrome of each knee, as secondary to service-connected lumbar spine degenerative disc disease.  In May 2010, the RO denied the service-connection claim for headaches.  The Veteran did not appeal these decisions or submit new and material evidence within one year, and the decisions thus became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

Since that decision, new and material evidence has been associated with the claims file.  In particular, with respect to the claimed headache disorder the Veteran has provided credible Board hearing testimony regarding the nature of her headaches and positive medical opinion in support of her claims.  With respect to the claimed right and left knee disorders, the Veteran has alleged that a newly-service connected disorder, radiculopathy of both lower extremities has contributed to her bilateral knee disorder-a contention that was not addressed at the time of the previous rating decision.  Accordingly, these claims are reopened.

The issues of entitlement to service connection for right and left knee disorders and entitlement to increased ratings for sciatica of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the October 2017 Board hearing, the Veteran withdrew from appeal the issues of entitlement to service connection for a cervical spine disorder and entitlement to an increased rating for degenerative disc disease of L5-S1.

2.  The service-connection claim for a bilateral knee condition was initially denied in a January 2009 rating decision.  In an unappealed March 2009 rating decision, the RO denied service connection for patellofemoral syndrome of each knee, as secondary to service-connected lumbar spine degenerative disc disease.  

3.  The evidence received since the March 2009 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim for right and left knee disorders, claimed as patellofemoral syndrome.

4.  In an unappealed May 2010 decision, the RO denied the service-connection claim for headaches.

5. The evidence received since the May 2010 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim for headaches.

6.  Migraine headaches are proximately due to or the result of service-connected PTSD.

7.  At the time of her18th birthday, R.B. had cognitive and physical defects rendering her permanently incapable of self-support.



CONCLUSIONS OF LAW

1. The March 2009 rating decision denying service connection for bilateral patellofemoral syndrome is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for right knee disorder, claimed as patellofemoral syndrome, has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for left knee disorder, claimed as patellofemoral syndrome, has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  The May 2010 rating decision denying service connection for headaches is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

5.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for headaches has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

6.  The criteria for entitlement to service connection for migraine headaches have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

7.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for a cervical spine disorder have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an increased rating for degenerative disc disease L5-S1 have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

9. The criteria for recognition of R.B. as a "child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of eighteen have been met.  38 U.S.C. § 101(4) (2012); 38 C.F.R. §§ 3.57, 3.356 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

The Board notes that under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

During the October 2017 Board hearing, the Veteran indicated that she wished to withdraw her appeal as to the issues of entitlement to service connection for a cervical spine disorder and entitlement to an increased rating for degenerative disc disease of L5-S1.

As the Veteran has withdrawn these matters, there remain no allegations of errors of fact or law for appellate consideration at this time. Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101.  With respect to the current appeal, this list includes organic disease of the nervous system.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. §  3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. §  3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that her headaches are secondary to the stress associated with the service-connected PTSD.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed headaches.  No abnormalities with respect to headaches were noted on January 1989 separation examination and she denied frequent or severe headaches on report of medical history at that time.

Post-service VA treatment records dated in 2010 reflect complaint and diagnosis of headaches.

A March 2010 VA opinion report reflects the examiner's opinion that the claimed headaches were less likely than not secondary to or permanently aggravated by the Veteran's service-connected PTSD.  In so finding, the examiner noted that, after review of medical literature, stress itself was not a causative factor in the pathogenesis of tension-type headaches.  The psychological disorder PTSD did not cause or influence any of the physiologic pathways in the development of tension-type headaches.  The examiner also noted that the headaches were triggered by situational stress related to her place of employment, and not with her PTSD.

An April 2010 VA treatment report reflects that the Veteran had significant headaches that she knew were aggravated by stress.  The character of the pain was consistent with muscle tension-type headache.  The treated physician urged to her try to find a way to divert her attention from the pain and try to reduce the stressor as much as possible.

An August 2014 VA examination report reflects that the Veteran noted headaches for the last 3 to 4 years that felt different than a stress headache.  She contended that her headaches were possibly related to a low back disorder.  The examiner diagnosed muscle contraction headaches, and found such a relationship to the Veteran's service connected degenerative disc disease less likely than not.  
 
A September 2017 report from Prairie Acupuncture reelects that the Veteran had been treated for stress-induced headaches and migraines for the past 2 years.  Her treatment provider noted that there was an undeniable correlation with the severity and frequency of headaches and migraines and the stress at the Veteran's job.  Her PTSD was triggered when she had to work in the office, and migraine headaches resulted.  She noted that she had treated the Veteran on numerous occasions after she had left the office.

An October 2017 disability benefits questionnaire completed by Dr. B. reflects that the Veteran's headaches started in 2010 with tension headaches, which had since progressed to migraines in the past 3-4 years.  The migraines had worsened with intensity and frequency.  

Upon completion of examination and review, Dr. B. noted that she had reviewed medical literature regarding PTSD and migraines.  Based upon this review, her medical experience, and the care she had provided for the Veteran as her patient, she opined that there was a direct relationship between the Veteran's migraine headaches and her diagnosis of PTSD.

In an October 2017 report, Dr. G. wrote that the Veteran was service-connected for PTSD.  Her symptoms included headaches and migraines.  She noted that she had reviewed various medical literature, documents and articles which noted a profound link between PTSD and chronic pain/headaches/migraines.  Stress was a prevailing migraine trigger.  She indicated that it is as likely as not that the Veteran's migraines exacerbate her PTSD.

During her October 2017 Board hearing, the Veteran testified that her headaches had developed from tension to migraine-type headaches.  She noted an increase in severity and frequency of these headaches commensurate with the level of stress she experienced as a result of her service-connected PTSD.

In sum, the record reflects diagnosis of migraine headaches.  The Board acknowledges that there are competing opinions of record as to whether the Veteran's migraine headache disability is secondary to her service-connected PTSD.  While the 2010 VA examiner found such a relationship less likely than not, the Veteran's treating physician Dr. B. provided a positive nexus opinion in support of a causal relationship.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, both Dr. B. and the VA examiner indicated review of the Veteran's medical history and symptoms.  Both noted review of pertinent medical literature, and provided rationale in support of the conclusions reached.  Moreover, Dr. B.'s opinion is consistent with the reports from the private chiropractor and treating acupuncturist, as well as the VA treatment records noting stress-related headaches.

For the foregoing reasons, the Board finds the medical opinions, at the very least, to be of relative equipoise regarding the etiology of the Veteran's migraines.

Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that migraine headaches are the result of service-connected PTSD.  Service connection for migraine headaches is therefore warranted. 38 C.F.R. § 3.310. 

III.  Helpless Child

The Veteran contends that her daughter R.B. is entitled to recognition as a helpless child of the Veteran.  

In order to establish such entitlement, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of her18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects - rating criteria applicable to disabled Veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  A 'child' for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

Facts for consideration under 38 C.F.R. § 3.356 are: 

(1) The fact that the 'child' is earning his or her own support is prima facie evidence that he is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his own efforts is provided with sufficient income for his reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The Court has held that the "focus of analysis must be on the claimant's condition at the time of his 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes of establishing helpless child status, if the child is shown to be capable of self-support at eighteen, VA is required to proceed no further.  However, if a finding is made that the child was permanently incapable of self-support as of his 18th birthday, then, regardless of that finding, evidence of the child's continued incapacity is needed.     

The record reflects that R.B. was born in July1989, and therefore her 18th birthday was in July 2007.

In various written statements and during her Board hearing, the Veteran reported that her daughter was born with multiple birth defects and disorders.  She was born with club feet (nail-patella syndrome), one kidney, no spleen, and no female reproductive organs.  Her fingernails were deformed, she had no knee caps, her back was swayed, and her elbows did not extend straight.  Her one kidney prevented her from any physical contact sports or activities.  She had a seizure disorder throughout childhood.  The Veteran also noted cognitive deficits, and that her daughter had a significant learning disorder and required special education services through graduation.

Treatment records dated in 1989 showed congenital left club foot and right vertical talus, which were surgically corrected at age 6 weeks.  X-rays of the elbow showed bilateral dislocation.  R.B.'s fingers were hyperextensible and markedly tapering, with hypoplastic fingernails.  The ears were remarkable for "crumpled" appearance.  

She was later found to be missing the fingernails and both patella, and diagnosed with nail-patella syndrome.  Further testing revealed only one kidney and no internal female organs or spleen.  She also had a seizure disorder and was on Dilantin.

Reports from R.B.'s education include a July 1995 noting that she was eligible for special educational assistance based on Nail-Patella Syndrome.  Observations from the classroom included difficulties with understanding and complying with teacher instructions, delayed and inefficient fine motor output, lack of sense of personal physical safety/spatial awareness.

A report from when R.B. was 10 years old indicates that she was in special education classes for half of the day, and mainstream classes for the other half of the day.

A February 2010 report from Dr. B. notes that the R.B. had diagnosis of nail-patella syndrome, solitary kidney, strabismus, partial androgen insensitivity (XY genetic dysgenesis), osteoporosis, and borderline mental retardation.  She had cognitive deficits especially with math and spatial issues.  She was unable to obtain a driver's license, obtain employment, and manage her own finances.  The condition was permanent with onset from birth.  Dr. B. noted that R.B. was not capable of self-support.

Social Security Administration (SSA) records reflect that the R.B. was found to be eligible for disability benefits from August 2009.  The determination report reflects that while R.B. had worked since that time, it did not rise to the level of substantial gainful employment.  Records accompanying this report reflect that in January 2010, inversion and eversion of the ankles were markedly reduced.  She was unable to extend her elbows fully.  In addition, IQ assessments from 2002 through 2008 showed deficiencies, with that last score in 2008 placing R.B. in the borderline range of cognitive functioning compared to same-age peers.   As such, she was unable to drive, stand for long periods, understand and remember short directions, type more than 15 words per minute, or use public transportation by herself.

During the Veteran's Board hearing, she testified that R.B. had been employed by a grocery store for the past 7 years.  Her duties included bagging groceries.  She did not work full time and had never grossed more than $7,000 during any year of employment.  

In this case the Board finds that the evidence is in equipoise as to whether the Veteran's daughter R.B. had severe mental and physical disabilities, permanent in nature, prior to the age of 18.  While she was able to complete her schooling, the other evidence of record suggests that she had very low intellectual and cognitive functioning and that she was only able to complete schooling with significant support.   In addition, several significant physical disabilities have been clearly present since birth that have limited her ability to participate in physical activity and complete tasks.  Despite not being awarded SSA benefits until 2009, these records establish such deficiencies were present prior to R.B. turning age 18 in 2007. 

Furthermore, while the Veteran reports that R.B. is currently working, the Veteran has credibly reported that this employment is not sufficiently gainful and that her daughter will always have to live with her.  

Resolving all reasonable doubt in the Veteran's favor, the evidence shows R.B. to have become permanently incapable of self-support before the age of 18.  38 U.S.C. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.


ORDER

The service-connection claim for patellofemoral syndrome of the right knee is reopened.

The service-connection claim for patellofemoral syndrome of the left knee is reopened.

The service-connection claim for headaches is reopened.

Service connection for migraine headaches is granted.

The appeal as to the matter of entitlement to service connection for cervical spine disorder is dismissed.

The appeal as to the matter of entitlement to a rating in excess of 10 percent for degenerative disc disease of L5-S1, prior to June 12, 2015, and in excess of 20 percent from June 12, 2015, is dismissed.

Entitlement to VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 for R.B. is granted, subject to the controlling regulations applicable to payment of monetary benefit.



REMAND

The Board's review of the record reveals that additional development on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision.

Increased Rating for Sciatica

As noted by the Veteran during her Board hearing, she has not been afforded a separate, peripheral nerves examination to determine the nature and severity of her service-connected bilateral sciatica.

Moreover, she contends that her disability has worsened since her last lumbar spine examination in 2015.

The Board therefore finds that additional examination, with more contemporaneous findings, is warranted.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Service Connection for Right and Left Knee Disorders

The Veteran contends that her right and left knee disorders are the result of or aggravated by her service-connect lumbar spine and sciatica disabilities, to include any resulting gait disorder caused by these disabilities.

The Board notes that the Veteran has been afforded a VA examination pertaining to this claim of secondary service-connected in February 2009, and that examiner found no evidence of an abnormal gait and indicated that degenerative disc disease and sciatica were not direct causes of patellofemoral syndrome in the knees.  She concluded that it is less like than not that the Veteran's bilateral knee condition was related to or aggravated by her service-connected degenerative disc disease of the spine.

As indicated above, the Veteran has reported worsening of her sciatica symptoms and increased abnormality of her gait, and the question of whether the claimed knee disorders or caused or aggravated by sciatica was not thoroughly addressed by the February 2009 VA examiner.

Given the foregoing, the Board finds that an additional examination with medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale would be helpful in resolving the claims for service connection.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Barr, 21 Vet. App. at 312.

In addition, the Veteran reported during her Board hearing that various treatment providers have indicated that she has an antalgic gait during periods of exacerbation of back and sciatica pain.  While the matter is on remand, the Veteran should be provided the opportunity to identify and submit any outstanding treatment records in this regard.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder outstanding treatment records, to specifically include updated VA treatment records and records from any treatment provider she identifies regarding a potential antalgic gait.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right and left knee disorders.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, and elicit from the Veteran a detailed medical history.

The examiner should identify all right and left knee disorder(s).  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and/or left knee disorder:

(1) had its onset in service or is otherwise medically related to service; or

(2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include her lumbar spine and bilateral sciatic disabilities and any resulting gait impairment stemming from these disabilities.  

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  Schedule the Veteran for a VA peripheral nerves examination to ascertain the current severity and manifestations of the Veteran's service-connected sciatica of the right and left lower extremities.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be accomplished-to include consideration of whether updated EMG studies are warranted-and all clinical findings should be reported in detail.  If EMG studies are not deemed warranted, the examiner should state so and provide any reasoning behind the determination.

In particular, the examiner should identify the nerve or nerves involved and determine the manifestations and severity.

The examiner should also comment on the impact of the Veteran's right and left lower extremity sciatica disabilities on her ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

4.  After completing any additional notification or development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


